COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ruben C. Gomez v. The State of Texas

Appellate case number:    01-18-00864-CR

Trial court case number: 1564007

Trial court:              351st District Court of Harris County

        On August 8, 2019, this Court issued an order requesting the filing of a supplemental
clerk’s record containing a signed version of the trial court’s findings of fact and conclusions of
law concerning the motion to suppress. The supplemental clerk’s record containing this document
has been filed. Accordingly, we withdraw the order of August 8, 2019.
       Appellant’s brief is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_________
                    Acting individually  Acting for the Court


Date: __August 27, 2019___